Citation Nr: 1031704	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include migraine headaches. 

2.  Entitlement to service connection for scars of the head. 

3.  Entitlement to service connection for a right foot 
disability, to include scarring.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1972. 

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
inter alia, denied the Veteran's claims of entitlement to service 
connection for residuals of a head injury, to include migraine 
headaches; scars of the head; and a right foot disability, to 
include scarring.  The Veteran timely perfected appeals as to 
those issues. 

In the March 2007 rating decision, the RO also denied service 
connection for a left foot disability, and the Veteran timely 
perfected an appeal as to that claim.  Subsequently, in a 
September 2008 rating decision, the RO granted service connection 
for plantar fasciitis of the left foot, neuralgia of the left 
foot, and scar of the left foot.  As this represents a full grant 
of the benefit sought, that issue is no longer before the Board. 

In May 2010, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge at the RO.  A copy of 
the transcript of that hearing has been associated with the 
claims folder. 

The issues of entitlement to service connection for residuals of 
a head injury, to include migraine headaches, and for scars of 
the head are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Post-operative plantar fasciitis of the right foot, with 
scarring, is related to service.  


CONCLUSION OF LAW

Post-operative plantar fasciitis of the right foot, with 
scarring, was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim for service connection for a 
right foot disability, to include scarring.  This is so because 
the Board is taking action favorable to the Veteran on this issue 
which is in appellate status and because a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Analysis

The Veteran contends that he has residuals of a right foot 
injury, to include scarring, that is related to service.  He 
asserts that he developed knots on both feet from doing ladder 
runs in service.  At his hearing, he testified that he had 
problems with both feet but that the only problems related to his 
left foot were noted in his service treatment records.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records are negative for any complaints related 
to the right foot.  However, a September 1971 record noted a knot 
in the Veteran's left foot for three months and an impression of 
mild Dupuytren's contracture of the left foot was noted.  
Subsequently, in February 1972, the Veteran was seen for painful 
nodules in his left foot, and a diagnosis of Dupuytren's 
contracture was again noted.  

An April 2008 VA examination report, which was completed in 
conjunction with review of the claims folder and evaluation of 
the Veteran, noted plantar fasciitis of the bilateral feet with 
history of Dupuytren's contracture of the left foot during 
service with resultant surgery of both feet in 1989.  The 
examiner indicated that the fascia with fibromatosis that was 
removed by surgical repair in 1989 was directly related to the 
documented Dupuytren's contracture of the left foot shown in 
service treatment records.  

In a May 2008 VA addendum, another VA examiner noted that he had 
reviewed the claims folders and agreed with the opinion that it 
was more likely than not that current bilateral plantar fasciitis 
was related to both the treatment for Dupuytren's contracture in 
service and subsequent fascial procedure in 1989.  The examiner 
added that this disability has been bilateral since its onset, 
that the disability was typically bilateral, and that the Veteran 
had symptoms bilaterally during service but only required 
treatment on the left.  

Based on review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
residuals of a right foot disability, to include scarring 
(currently diagnosed as post-operative plantar fasciitis of the 
right foot, with scarring) is warranted.  While service treatment 
records are negative for complaints or findings related to the 
right foot, the Veteran has asserted that he was treated for the 
right foot along with the left foot during service.  

The Board finds that the Veteran has provided credible and 
competent testimony regarding his right foot disability 
incurrence and treatment in service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (2007) (holding that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) & Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Veteran's contentions are further bolstered by the May 2008 
VA examiner's findings that the Veteran's foot disability has 
been bilateral in nature since its onset and that the disability 
is one which is typically bilateral.  Indeed, the May 2008 VA 
examiner associated the Veteran's current bilateral plantar 
fasciitis with the left Dupuytren's contracture in service as 
well as the subsequent bilateral fascial procedure in 1989.  
According to the examiner, the nature of this disability reflects 
that the Veteran's right foot symptoms would have been present in 
service, even if the Veteran had not sought treatment for that 
extremity then.  

Further, as noted above, the Veteran has been service-connected 
for residuals of a left foot disability (plantar fasciitis with 
history of Dupuytren's contracture) and scar.  For these reasons, 
the Board finds that service connection for residuals for 
post-operative plantar fasciitis of the right foot, to include 
scarring, is granted.  



ORDER

Service connection for post-operative plantar fasciitis of the 
right foot with scarring is granted.  


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

Here, the Veteran contends that he currently has residuals of a 
head injury, to include migraine headaches, as well as scars on 
his head, that are related to service.  Specifically, he asserts 
that he injured his head during service when he was going up a 
ladder, hit his head on a hatch, and required stitches.  

Review of the service treatment records confirms that, in 
November 1970, the Veteran reported to sickbay with a one and 
half inch laceration on his scalp after hitting his head when 
going through a hatch.  He was treated with sutures.  
Post-service treatment records show numerous complaints of 
headaches-albeit some of which were shown to have been in 
conjunction with assessments for hypertension.  

At the recent hearing, the Veteran testified, and indeed the 
record shows, that he has a scar over his left eye which he 
purportedly incurred when he was six years old.  He also 
testified that he bumped his head after service and bled but that 
the accident was not as severe as the one in service.  
Accordingly, on remand, the Veteran should be afforded an 
examination to determine whether he has any current residuals of 
a head injury-including headaches and scars on his head-that 
are related to service, including in particular the November 1970 
accident.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to ascertain the nature and etiology of any 
current residuals of a head injury, to 
include migraine headaches and scars on his 
head-including specifically an assessment as 
to whether any such current disability is 
etiologically related to service.  The claims 
file and a copy of this Remand must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims file was reviewed in conjunction with 
the examination.  

For any residuals of a head injury, to 
include migraine headaches and scars on the 
head, that are found on examination, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that such diagnosis is causally or 
etiologically related to the Veteran's period 
of active service, to include the November 
1970 accident when he hit his head on a 
hatch.  The examiner should provide a 
complete rationale for all opinions provided.

2.  Notify the Veteran that it is his 
responsibility to report for the scheduled VA 
examination and to cooperate in the 
development of his claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not report 
for any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to his 
last known address and which indicates 
whether any notice that was sent to the 
Veteran was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of the scheduling of the VA 
examination must be placed in the Veteran's 
claims file.

3.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the issues remaining on appeal.  If any 
portion of the decision remains adverse to 
the Veteran, provide him and his 
representative with a supplemental statement 
of the case and allow them an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


